      Case 1:18-cv-01781-PGG-BCM Document 275 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               4/12/21
MUTINTA MICHELO, individually and on
behalf of all others similarly situated, et al.,
                Plaintiffs,                         18-CV-1781 (PGG) (BCM)

        -against-

NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2007-2, et al.,
                Defendants.

CHRISTINA BIFULCO, individually and on
behalf of all others similarly situated, et al.,
                                                    18-CV-7692 (PGG) (BCM)
                Plaintiffs,
        -against-
                                                    ORDER
NATIONAL COLLEGIATE STUDENT
LOAN TRUST 2004-2, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the motion of non-party "Affiant X" for a protective

order (Dkt. No. 196), which is now fully briefed. The Court also has received and reviewed

plaintiffs' motion for sanctions against TSI for their "discovery violations" concerning the

deposition of Affiant X. (Dkt. No. 199.) Plaintiffs' optional reply in further support of their

sanctions motion is due April 13, 2021.

        The Court will conduct oral argument on both motions (Dkt. Nos. 196, 199) on April 19,

2021, at 11:00 a.m. The argument will be conducted remotely via Microsoft Teams. Chambers

will email the required videoconferencing link to the parties. A publicly accessible audio line is

available to nonparties, including members of the public and the press, by dialing (917) 933-

2166 and entering the code 523692909#. Nonparties must observe the same decorum as would
     Case 1:18-cv-01781-PGG-BCM Document 275 Filed 04/12/21 Page 2 of 2




be expected at an in-person argument, and must mute their telephone lines throughout the

proceeding.


Dated: New York, New York
       April 12, 2021                   SO ORDERED.



                                        ________________________________
                                        BARBARA MOSES
                                        United States Magistrate Judge




                                           2
